Citation Nr: 0010773	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-48 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for polysubstance 
abuse.

2.  Entitlement to service connection for residuals of low 
back injuries.


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
March 1983.

The issue concerning service connection for polysubstance 
abuse arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The issue concerning service 
connection for residuals of low back injuries arise from an 
August 1996 rating decision.  The veteran perfected his 
appeals regarding both issues.  In June 1999, the veteran's 
claims file was permanently transferred to the RO in 
Philadelphia, Pennsylvania.

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that by its June 1996 rating decision, the RO also 
denied service connection for schizophrenia.  The veteran did 
not specifically reference this claim in written statements 
filed in July 1996, prior to the issuance of an August 1996 
statement of the case.  The statement of the case listed both 
issues of service connection for schizophrenia and for 
alcohol/drug addiction as on appeal.  However, the veteran 
again did not reference any claim concerning schizophrenia in 
written statements filed subsequent to the August 1996 
statement of the case.  Therefore, since the veteran has not 
indicated any disagreement with the RO's denial of service 
connection for schizophrenia, the Board does not consider 
this issue on appeal and will not discuss it further.

The Board next notes that on a Form 9 filed in November 1996, 
the veteran appeared to indicate that he wanted 
representation.  In a letter from the Board dated in February 
17, 2000, the veteran was asked to confirm whether or not he 
wanted representation, and was provided a form for the 
purpose of designating a representative.  The veteran was 
advised that the Board would suspend review of his appeal for 
30 days from the date of the letter.  The veteran was further 
advised that if he did not respond within the 30 days, it 
would be assumed that he did not desire representation and 
appellate review would resume.  To date, the veteran has not 
responded to this letter and, therefore, the Board will 
proceed with the adjudication of his claims.

FINDINGS OF FACT

1.  The veteran's claim concerning service connection for 
alcoholism and drug abuse was filed after October 31, 1990.

2.  There is no medical evidence linking the veteran's 
residuals of low back injuries, including strained lower 
back, rule out degenerative joint disease (diagnosed 13 years 
after discharge), to his military service or to a service 
connected disability; the claim concerning service connection 
thereof is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
polysubstance abuse is legally insufficient.  38 U.S.C.A. §§ 
105, 1131 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301, 3.303, 
3.310(a) (1999); VAOPGCPREC 2-97 (January 16, 1997), 
VAOPGCPREC 2-98 (February 10, 1998); VAOPGCPREC 7-99 (June 9, 
1999).  

2.  The claim concerning service connection for residuals of 
low back injuries is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
immediately prior to a July 1981 enlistment examination, the 
veteran denied any history of broken bones, arthritis, 
rheumatism, or bursitis, bone, joint, or other deformity, 
lameness, recurrent back pain, frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, or periods of unconsciousness.  
It was also indicated that the veteran had not used marijuana 
in the past year, and that there was no history of drug or 
alcohol abuse.  Upon examination in July 1981, the veteran's 
spine and "other musculoskeletal" were normal, as was a 
psychiatric examination.    

In April 1982, the veteran underwent a substance abuse 
screening after it was noted that he had tested positive for 
marijuana following a February 1982 urinalysis.  The veteran 
reported that he had used marijuana two to three times since 
joining the service.  He denied any other drug usage.  He 
also reported that he drank one to two six packs of beer each 
week.  The examining medical officer determined that 
drug/alcohol abuse was confirmed and that the veteran did not 
have a physical or psychological dependence of alcohol or 
drugs.  The veteran was referred for counseling and an 
outpatient program.  In May 1982, it was determined that the 
veteran had no contraindication to Antabuse, which was then 
prescribed as part of a comprehensive treatment protocol for 
drug and alcohol abuse.  However, subsequently in May 1982, 
after reporting side effects, the veteran refused to take 
Antabuse any further.  

In July 1982, the veteran sought outpatient treatment 
complaining of low back pain after lifting unaccompanied 
baggage and boxes.  Upon examination, the veteran had good 
range of motion with slight discomfort felt around the low 
back.  There was no crepitus or discoloration.  The veteran 
was unable to touch his toes.  Murphy's test was positive.  
The assessment was low back strain.  The veteran continued to 
seek treatment for muscle strain the next day.  Scoliosis was 
noted.  Range of motion was good but accompanied by pain, and 
slight muscle rigidity was noted in lower back.   

During an administrative discharge examination in July 1982, 
the veteran's spine and "other musculoskeletal" were 
normal, as was a psychological examination.  In November 
1982, the veteran sought outpatient treatment for a 
recurrence of low thoracic pain after moving file cabinets 
the day before.  He reported that this had occurred 
previously with a similar exertion.  There was no 
paresthesia.  Examination revealed a moderate degree of low 
paravertebral spasm, left sided T8-L2.  The neurological 
system was intact.  Straight leg raise test was negative 
bilaterally.  The assessment was muscle strain.  The veteran 
continued to seek outpatient treatment for back strain in 
November 1982.

In March 1983, the veteran underwent a "release physical."  
Prior to this examination, he denied any history of broken 
bones, arthritis, rheumatism, or bursitis, bone, joint, or 
other deformity, lameness, recurrent back pain, frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, nervous trouble of any sort, or periods of 
unconsciousness.  Upon examination in July 1981, the 
veteran's spine and "other musculoskeletal" were normal, as 
was a psychiatric examination. 

In April 1996, the veteran filed a claims form, indicating, 
in pertinent part, that he had been an alcoholic and drug 
addict since July 1981.  He asserted that he could not adapt 
to military life and was discharged.  

In a handwritten statement attached to his claims form, the 
veteran asserted that he had been in prison ever since his 
discharge.  He stated that the Surgeon General had declared 
alcoholism and drug use as diseases, and that he had 
undergone extensive treatment.  He was not sure what he was 
going to do after his release from prison.  

In a handwritten statement dated in April 1996, the veteran 
again appeared to raise a claim concerning service connection 
for alcohol and drug abuse.

In June 1996, the veteran underwent a mental disorders 
examination for VA purposes.  It was noted that the veteran 
was currently incarcerated, and had been for over two years.  
When asked what he would do when he was released, he stated, 
"get a beer."  The veteran stated that while serving in the 
US Navy, he was heavily involved in drinking and other drugs, 
and that he was eventually discharged because of his severe 
chemical dependency.  The veteran's drug of choice was LSD, 
but he would take everything available.  The examiner noted 
that there was a long history of chemical use and abuse.  The 
veteran had been in various rehabilitation programs, 
beginning when he was an adolescent.  The veteran had also 
been in halfway houses and day treatment centers.  The 
veteran openly stated that he had not been sober in prison.  
He had a history of hallucinations and flashbacks from LSD.  
Following the examination, the veteran was diagnosed as 
having, in pertinent part, a history of polysubstance abuse 
and dependence.   

By a June 1996 rating decision, the RO, in pertinent part, 
denied service connection for polysubstance abuse.  

In a handwritten statement dated in June 1996, the veteran 
asserted that he had never been offered drug treatment while 
in the Navy.  He had never taken a hallucinogen until he 
entered the service, where he ate peyote, mushrooms, and LSD 
approximately 300 times.  The veteran would get flashbacks as 
a result.   

In July 1996, the veteran filed a handwritten statement in 
which he asserted, in pertinent part, that he suffered two 
back injuries while in service.  One was while he was serving 
extra duty, when he was forced to dig up and move heavy slabs 
of asphalt.  The other resulted when a senior chief ordered 
the veteran to pick up a sea chest.  The veteran indicated 
that he was still periodically experiencing symptoms from 
these in-service injuries. 

In two handwritten statements, both dated in July 1996, the 
veteran essentially asserted that he did not ask to be an 
alcoholic/addict, and that the Surgeon General had determined 
that alcoholism and drug addiction were diseases (not 
choices).  The veteran asserted that the Navy knew he was a 
drug user before enlistment; otherwise he would not have had 
to get a "waiver."  The veteran was never counseled in the 
service but was "reprimanded - degraded - demoralized and 
discharged!"  The veteran also provided a list of "alcohol 
centers" which could verify his disease.  

In July 1996, the veteran underwent a spine examination for 
VA purposes.  He told the examiner that he had injured his 
lower back lifting a heavy object in the service.  He had had 
a history of slipped lumbar disc, although there was no 
history of surgery on his back.  The veteran complained of 
low back pain most of the time, saying that he could not do 
any bending or lifting.  An X-ray of the lumbosacral spine 
revealed no fractures or other bony abnormalities and the 
intervertebral spaces were normal.  The impression was normal 
study of the lumbar spine.  Following the examination, the 
veteran was diagnosed as having strained lower back, rule out 
degenerative joint disease.  

By an August 1996 rating decision, the RO denied service 
connection for residuals of low back injury.

In a handwritten statement dated in August 1996, the veteran, 
in pertinent part, again asserted that he had received no 
treatment for substance abuse while in the service.  

In a September 1996 written statement, the veteran asserted 
that he had to wear knee and ankle braces due to his back 
condition, which had progressed in severity ever since his 
discharge.  

In a Form 9 filed in November 1996, the veteran asserted, in 
pertinent part, that he had endured back pain (due to his 
military injury) for over 13 years.  At the time of 
discharge, according to the veteran, he was told to sign 
papers indicating that he needed no further treatment or 
medical services.  

II.  Analysis

A. Claim concerning polysubstance abuse 

Initially, the Board notes that this claim is not to be 
determined on a "well grounded" basis.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has "noted that the use of the 
term 'well-grounded' should be confined to an evidentiary 
context.  '[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
[Board] terminated because of the 

absence of legal merit or the lack of entitlement under the 
law'." See Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) 
[citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].

Generally, service connection may be granted for a disability 
resulting from disease or injury that is incurred during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  The provisions of 38 U.S.C.A. § 105 
stipulate, in pertinent part, that "[a]n injury or disease 
incurred during active...service will be deemed to have been 
incurred in line of duty...unless such injury or disease was 
a result of the person's own willful misconduct or abuse of 
alcohol or drugs."  Further, 38 C.F.R. § 3.301(a) provides 
that direct service connection may be granted only when a 
disability was incurred in the line of duty, and not the 
result of the veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of abuse of 
alcohol.

As noted, no compensation shall be paid if a disability is 
the result of the veteran's own willful misconduct, including 
the abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301 (1999); see 
VAOPGCPREC 2-97 (January 16, 1997).  Moreover, section 8052 
of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is the result 
of a veteran's own alcohol or drug abuse.  The payment of 
compensation is prohibited whether the claim is based on 
direct service connection or, under 38 C.F.R. § 3.310(a), on 
secondary service connection of a disability proximately due 
to or a result of service-connected condition.

Notwithstanding the above, the Office of General Counsel of 
VA has determined that the OBRA 1990 preclusion of direct 
service connection applied to all benefits afforded through 
Title 38 of C.F.R., but that it did not affect the award of 
benefits on the basis of secondary service connection for a 
substance abuse disability, with the exception of 
compensation.  This is to say, where a service-connected 
disability caused substance abuse, secondary service 
connection and non-compensation benefits are available.  
Thus, a grant of service connection and the payment of 
certain other benefits, exclusive of compensation, to include 
dependents' educational assistance, burial benefits, accrued 
benefits, surviving spouses' loan guaranty benefits, special 
allowances under 38 U.S.C.A. § 1312, and medical care under 
the VA Civilian Health and Medical Program, are not 
prohibited by the provisions of 38 U.S.C.A. § 105 (West 
1991); 38 C.F.R. §§ 3.1(n), 3.301 (1999).  See VAOPGCPREC 2-
98 (February 10, 1998); see also Barela v. West, 11 Vet. App. 
280 (1998).

In this case, the veteran has asserted and the medical 
evidence confirms that his substance abuse began in service.  
The evidence in the claims file also reflects that the 
veteran has been diagnosed by a VA examiner as having, in 
pertinent part, history of polysubstance abuse and 
dependence. 

The Board first notes that the veteran's claim concerning 
service connection for polysubstance abuse was filed after 
October 31, 1990.  Further, in contrast to the claim in 
Barela, the veteran has not asserted that his polysubstance 
abuse is secondary to a service-connected disability, but 
rather, that it should be service connected on a direct 
basis.  In Hall v. West, No. 95-757, slip at 9, (U.S. Vet. 
App. Sept. 29, 1998) (single-judge nonprecedential memorandum 
decision), cited herein only for guidance, it was concluded 
that "[t]he Secretary's argument that direct service 
connection for disease or injury resulting from abuse of 
alcohol or drug is precluded by §§ 101(16) and 105(a) is 
correct."  Moreover, the General Counsel, in Paragraph 9 of 
VAOPGCPREC 7-99 (June 9, 1999), explicitly stated as follows:

Section 105(a), which the Court did not 
address in Barela, precludes direct 
service connection of [a substance-abuse] 
disability.  

The law, and not the facts, is dispositive as to the issue of 
entitlement to direct service connection for polysubstance 
abuse.  Because the veteran is seeking service connection for 
polysubstance abuse on a direct basis, and he filed his claim 
after October 31, 1990, the Board has determined that his 
claim lacks legal merit and is denied.  See Sabonis, 6 Vet. 
App. 430.
B.  Claim concerning service connection for residuals of low 
back injuries

Under the applicable criteria, service connection means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if 
preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1131 (1991); 38 C.F.R. 
§ 3.303(a) (1999).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West l991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, a claimant for benefits under a law administered by 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  VA has the duty to assist a claimant 
in developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question to be answered in this case is 
whether the veteran has presented well grounded claims, that 
is, claims which are plausible.  If he has not presented well 
grounded claims, his appeals must fail, and there is no duty 
to assist him further in the development of his claims, as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a claimant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Veterans Appeals (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) (1999) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's conclusion that the veteran has failed to 
submit evidence of a well-grounded claim concerning service 
connection for residuals of low back injuries.  There is no 
competent evidence linking any such residuals, including 
strained lower back, rule out degenerative joint disease, (a 
condition which was first diagnosed 13 years after 
discharge), to service or to a service-connected disability.  
Caluza, supra.  The veteran, as a lay person, is not 
competent to make determinations requiring medical expertise 
which is the situation in this case.  Lathan, supra.; see 
also Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim concerning service connection for 
residuals of low back injuries is denied.


ORDER

Entitlement to service connection for polysubstance abuse is 
denied.

A well grounded claim having not been submitted, entitlement 
to service connection for residuals of low back injuries is 
denied.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 
- 12 -


- 8 -


